The following is a response by the Examiner to the remarks filed by Applicant on 12 February 2021.
Applicant argues against the Yamauchi reference, noting that Yamauchi is for crushing large blocks of silicon and employs heating and cooling.  The point being that this is a quite different process than would be desired for waste coming off of Takatoshi.  Applicant is correct.  However, Examiner never suggested adding Yamauchi to Takatoshi.  Yamauchi is merely provided to show that it is known to break down silicon that has been received from a manufacturing process.
Applicant argues against the Dong reference, noting that Dong does not employ water.  This may be true, but there is no indication that having water mixed in with the silicon scrap would cause the device to fail in its intended use.
Applicant further argues that Dong teaches nothing about crushing dust.  To appreciate this argument, Examiner must analyze what Applicant means by “dust”.  Applicant’s disclosure indicates that the “dust” is remnants of the package substrate.  A direct quote from Applicant’s specification is “the size and weight of the surplus joining member C that becomes a remnant is very large in some cases (for example, size is several centimeters)”.  This is best illustrated in Applicant’s figure 3.  So while it is normal to call this “dust” in Applicant’s industry, it is not what most people consider to be dust, but is, in fact, large chunks of silicon similar to what Dong is breaking.  Accordingly, Applicant’s statement that Dong teaching nothing about crushing “dust” is erroneous, given this understanding that “dust” is actually large chunks of silicon.

	Near the bottom of page 14, Applicant argues that there is no teaching that Dong would work in the environment of Takatoshi.  On the contrary, since they are breaking silicon of a similar size, there is a serious indication that Dong would work in Takatoshi’s environment.
	In regard to claim 2, Applicant argues that Dong does not teach his blade axle being perpendicular to the feed direction.  However, when applying the teaching of Dong to Takatoshi, there is no other reasonable orientation to place the blade axle.
	With respect to claims 7-10 and 15-18, Applicant’s arguments were found to be convincing.  Examiner now indicates these to have allowable subject matter, and thus are merely objected to for being dependent upon a rejected claim.

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724